Simonton, J.
This is a motion, 'in the nature of a demurrer, as to the sufficiency of the libel. The libel begins in these AArords: “The libel of Thomas Young, owner of the steam-tug Monarch, of Charleston, for himself and all others, entitled against the S. S. Cherokee, in a cause of salvage, civil and maritime, alleges as folloAvs: First," qtc. NoAvhere in the allegations folloAving this heading is it stated that Young is the owner of the tug Monarch; nor is his name mentioned or his o\Arnership alluded to again. Upon this point respondent excepts to the libel. The OAvnership of the tug is a material fact, and it may become of essential importance in the protection of the respondent in obeying- the decree of the court in this case. It should therefore be alleged in a distinct article, (Rule 23d, Adm.,) so that respondent may traverse it, if he be so advised, or at least may require proof of it. Even if this has not been adopted as the universal rule, it is better pleading, and this will be observed hereafter within this jurisdiction. It conforms to the opinion of the supreme court in McKinlay v. Morrish, 21 How. 343.
The libelant will amend his libel to meet this objection.